DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 4/21/2022 has been entered.  Claims 41-42 have been entered.  Applicant’s amendment and corresponding arguments, see Pages 9-13, with respect to claim 21 have been fully considered and is persuasive.  The rejection of the claim has been withdrawn.  Applicant’s amendment to the Specification and Claims have also overcome each and every objection and 112b rejection set forth in the non-Final Office Action previously mailed on 10/21/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claims 1-20 and 30 have been canceled.
Allowable Subject Matter
Claims 21-29 and 31-4 allowed.
The following is an examiner’s statement of reasons for allowance: Claim 21 is allowable for requiring in a method:
“…spreading concrete into a urethane resin mold to form a first concrete layer, wherein the concrete comprises cement in an amount between 500 and 680 kg/m3 and porcelain sand in an amount between 500 and 1200 kg/m3; 
setting an AR-glass mesh on the first  concrete layer; 
spreading a second concrete layer on top of the AR-glass mesh; 
setting a second AR-glass mesh on the second concrete layer; and Page 5 of 1316/565,544 April 21, 2022 18-322 
spreading a third concrete layer over the second AR-glass mesh to form a composite panel.”
	The closest prior art of record, Murphy  (US 6,176,920), discloses manufacturing a composite base panel (Figure 5), comprising: setting an AR-glass mesh (bottom scrim 46; col. 1, lines 53-63) into a mold (15 in Figure 1-2); pouring a concrete mixture into the mold (col. 4, lines 6-15, wet cement mixture is comprised of…cement and aggregate; col. 4, lines 62-65, mixture is deposited into the interior mould portion…of the structural panel mould); setting a second AR-glass mesh (top scrim 96) on the concrete mixture (col. 6, lines 9-10, causes the mixture to encapsulate top scrim and to move top scrim downwardly into the mixture).  However, Murphy does not disclose spreading a third concrete layer over the second AR-glass mesh as the AR-glass mesh is first placed in the mold and thereafter coated with a concrete mixture.  Likewise, Murphy does not disclose the concrete mixture comprises cement between 500 and 680 kg/m3 and porcelain sand between 500 and 1200 kg/m3.  In fact, Murphy merely discloses the mixture comprises Portland cement, iron slag aggregate and water (col. 4, lines 8-11) with an emphasis on particle size distribution of the aggregate to decrease the weight of the composite panel (col. 4, lines 18-25).
	Another prior art, Zhu (CN 101684671 B), is referenced for disclosing a concrete composition for structural components in buildings, comprising cement and porcelain granule in ranges which overlap the ranges as claimed in the current application (Abstr.).  Applicant argues, see Page 9, the term “porcelain granule” as appearing in the abstract is in translation error noting said term is not further referenced in the disclosure.  Likewise, the certified translation of Zhu, as supplied by Applicant, denotes the term being ceramsite.  Hence, Applicant contends Zhu fails to disclose the specific range of components in the concrete; specifically of porcelain sand.  Insomuch as the granule referenced in the Abstract is ceramsite and not a porcelain granule; Examiner agrees.  The term porcelain sand is not further referenced in the disclosure; in fact, ceramsite is referenced throughout and specifically in reference to the composition (paragraphs 0014-0017, 0022-0026, Examples 1-4) consistent with the Abstract.  While Zhu discloses the use of ceramsite in a structural building component, one of ordinary skill in the art would identify ceramsite as an artificial filler component, not being equitable to porcelain sand, a natural raw material.  Hence, one would not look to Zhu to cure the deficiencies of Murphy; specifically, the use of porcelain sand in the claimed range above to form a multilayer porcelain panel having reinforced glass mesh integrated therein.  While it could be conceivable to incorporate porcelain sand into a concrete composition for forming into a composite panel.  The broadest reasonable interpretation does not mean the broadest possible interpretation.  As noted in the claim method, the benefit of using porcelain sand in the range above is realized only in conjunction with a method employing multiple layers of the concrete composition with reinforced glass mesh integrated therein.  This allows the usage of recycled material while maintain mechanical properties, such as compressive and flexural strength and rupture modulus (paragraph 0009 of the instant Specification).
Claims 22-29 and 31-41 are allowable at least for depending on claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        7/26/2022

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715